Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 20, 2013

                           No. 04-13-00192-CV and 04-13-00193-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                      A MENTALLY ILL PERSON,

                       From the Probate Court No 1, Bexar County, Texas
                       Trial Court No. 2013-MH-0659 and 2013-MH-0591
                        Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER

         Appellant’s brief was originally due on April 24, 2013. On May 15, 2013, this court
ordered appellant to file appellant’s brief no later than May 24, 2013. Our order cautioned
appellant that if appellant failed to file the brief by this date, this appeal would be dismissed for
want of prosecution. TEX. R. APP. P. 38.8(a). Appellant is represented on appeal by Mr. Michael
Raign. On May 17, 2013, Mr. Raign requested an extension of time until June 8, 2013 in which
to file the brief. We granted the request. However, neither the brief nor a second motion for
extension of time has been filed.

        Mr. Raign is hereby ORDERED to file appellant’s brief no later than July 8, 2013. No
further extensions of time will be considered.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Raign by
certified mail, return receipt requested, and by regular United States mail.



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2013.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court